Citation Nr: 0029614	
Decision Date: 11/09/00    Archive Date: 11/16/00

DOCKET NO.  92-22 615	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for a low back disorder as 
secondary to residuals of a fracture of the calcaneal 
navicular bar in the left foot. 


REPRESENTATION

Appellant represented by:	Robert A. Friedman, Attorney 
at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David T. Cherry, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1972 to June 
1975. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1991 rating decision of the 
Seattle, Washington, Department of Veterans Affairs (VA) 
Regional Office (RO).  In August 1994, April 1996 and 
February 1997, the Board remanded the claim for further 
development.

At a March 1992 hearing before a RO hearing officer, the 
veteran testified that he did not have any back problems 
until the early 1980s.  Transcript. at 5.  However, in a June 
1992 statement submitted by a W. Weber, D.C., it was noted 
that the veteran reported a history of back problems since 
1975.  The RO should contact the veteran and his 
representative to determine whether they are claiming 
entitlement to service connection for a low back disorder on 
a direct basis.


REMAND

In May 2000, Robert A. Friedman became the representative.  
See 38 C.F.R. § 20.603 (1999).  Although Disabled American 
Veterans submitted a statement in August 2000, they are no 
longer the representative.  See 38 C.F.R. § 20.601 (1999).

In an August 2000 statement, the veteran indicated that he 
wanted a personal hearing before an RO hearing officer in 
connection with his claim.  See 38 C.F.R. § 20.700 (1999).  A 
hearing on appeal must be granted when a veteran expresses a 
desire for a hearing.  See Id.   

To ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

1.  The veteran has the right to submit 
additional evidence, such as recent 
treatment records or medical opinions in 
writing relating his low back disorder to 
the service-connected left foot disorder, 
and argument on the matter that the Board 
has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).

2.  The RO should schedule the veteran 
for a personal hearing before a RO 
hearing officer.  The veteran should be 
advised as early as possible of the date 
and time of the scheduled hearing and 
further advised that he is free to 
present witnesses and/or to submit any 
additional relevant evidence at the time 
of his hearing.  All procedural steps 
taken to schedule such hearing and to 
notify the veteran should be documented 
in the claims file.

3.  After the development requested above 
has been completed to the extent 
possible, the RO should review the case 
and determine whether additional 
development is necessary.  Any such 
additional development should be 
undertaken.  The RO should then 
readjudicate the claim.  Consideration 
should be given to all applicable law and 
regulations including 38 C.F.R. § 3.102 
(1999), as applicable.  If the benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case with applicable laws and regulations 
not previously included and given the 
opportunity to respond thereto.  No 
action is required of the appellant until 
he receives further notice.

No inference should be drawn regarding the merits of the 
claim, and no action is required of the veteran until he is 
notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JANE E. SHARP 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).

- 4 -


